Name: 94/863/EC: Commission Decision of 20 December 1994 approving the programme concerning infectious hematopoietic necrosis and viral haemorrhagic septicaemia in certain geographical zones, submitted by France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  management;  health;  Europe;  agricultural activity
 Date Published: 1994-12-31

 Avis juridique important|31994D086394/863/EC: Commission Decision of 20 December 1994 approving the programme concerning infectious hematopoietic necrosis and viral haemorrhagic septicaemia in certain geographical zones, submitted by France (Only the French text is authentic) Official Journal L 352 , 31/12/1994 P. 0073 - 0073COMMISSION DECISION of 20 December 1994 approving the programme concerning infectious hematopoietic necrosis and viral haemorrhagic septicaemia in certain geographical zones, submitted by France (Only the French text is authentic) (94/863/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as amended by Directive 93/54/EEC (2), and in particular Article 10 thereof, Whereas Member States may submit to the Commission a programme designed to enable them, with regard to certain diseases affecting fish, to obtain the status of approved zone for one or more parts of their territory; Whereas France, by letter of 16 September 1994, has submitted a programme concerning infectious hematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) for the following water catchment areas: 'Les Forges', 'la Nive' and 'les Nivelles', and 'l'Ã lorn'; Whereas these programmes specify the geographical zones concerned, the measures to be taken by the official services, the procedures to be followed by the approved laboratories, the prelevance of the disease concerned and the measures to combat these diseases where detected; Whereas these programmes, after scrutiny, appear to be in conformity with the requirements laid down in Article 10 of Decision 91/67/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The control programme for IHN and VHS in the geographical zones referred to in the Annex submitted by France, is hereby approved. Article 2 France shall bring into force the laws, regulations and administrative provisions necessary to comply with the programmes referred to in Article 1. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 20 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1. (2) OJ No L 175, 19. 7. 1993, p. 34. ANNEX - Les Forges, - La Nive and les Nivelles, - L'Ã lorn.